Case 2:20-cv-03843-BMC Document 37 Filed 08/04/21 Page 1 of 3 PageID #: 1258




                             UNITED STATE DISTRICT COURT

                            EASTERN DISTRICT OF NEW YORK

 ANTOINETTE MOORE, JAMES HOFMANN
 and COSMO PFEIL, each individually and on                        Case No.: 20-cv-3843 (BMC)
 behalf of others similarly situated

                                Plaintiffs,

                       -against-



 LONG ISLAND UNIVERSITY,

                                Defendant.


                PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

      Plaintiffs hereby provide this notice of supplemental authority of twenty-two (22) new

opinions in COVID-19 tuition and fee refund actions in relation to Plaintiffs’ Memorandum in

Opposition to Defendant’s Motion to Dismiss the Consolidated Class Action Complaint (Dkt. No.

24). These supporting decisions in this matter, are:

1.)      Bahrani v. Northeastern Univ., No. 20-cv-10946, 2020 WL 7774292 (D. Mass. Dec. 30,
         2020) (Exhibit 1);

2.)      Garland v. W. Mich. Univ., No. 20-000063, 2021 WL 305744 (Mich. Ct. Cl. Jan. 6, 2021)
         (Exhibit 2);

3.)      In re: Boston University Covid-19 Refund Litigation, No. 20-cv-10827, 511 F. Supp.3d. 20
         (D. Mass. Jan. 7, 2021) (Exhibit 3);

4.)      Rhodes v. Embry-Riddle Aeronautical Univ., Inc., No. 6:20-cv-927, 2021 WL 140708
         (M.D. Fla. Jan 14, 2021) (Exhibit 4);

5.)      Grant v. Chapman Univ., No. 30-2020-01146699, 2021 WL 908564 (Cal. Sup. Ct. Jan. 22,
         2021) (Exhibit 5);

6.)      Doe v. Emory Univ., No. 1:20-cv-2002, 2021 WL 358391 (N.D. Ga. Jan. 22, 2021) (Exhibit
         6);
Case 2:20-cv-03843-BMC Document 37 Filed 08/04/21 Page 2 of 3 PageID #: 1259




7.)    Little v. Grand Canyon Univ., No. 20-cv-00795, 2021 WL 308940 (D. Ariz. Jan 29, 2021)
       (Exhibit 7);

8.)    In Re: University of Miami Covid-19 Tuition and Fee Refund Litigation, No. 0:20-cv-
       60851, 2021 WL 1251139 (S.D. Fla. March 5, 2021) (Exhibit 8);

9.)    Holmes v. Univ. of Mass., No. 2084CV01025-B, 2021 WL 1099323 (Sup. Ct. Mass. Mar.
       8, 2021) (Exhibit 9);

10.)   Seslar, et al. v. Trs. of Purdue Univ., No. 79D02-2005-PL-000059, 2021 WL 1235493
       (Ind. Super. Ct. Mar. 8, 2021) (Exhibit 10);

11.)   Patel v. Univ. of Vermont, No. 20-cv-00061, 2021 WL 1049980 (D. Vt. March 15, 2021)
       (Exhibit 11);

12.)   Metzner v. Quinnipiac Univ., No. 20-cv-00784, 2021 WL 1146922 (D. Conn. Mar. 25,
       2021) (Exhibit 12);

13.)   Omori v. Brandeis Univ., No. 20-cv-11021, 2021 WL 1408115 (D. Mass. Apr. 13, 2021)
       (Exhibit 13);

14.)   Rodrigues v. Boston Coll., No. 20-cv-11662, 2021 WL 1439784 (D. Mass. Apr. 15, 2021)
       (Exhibit 14);

15.)   Botts v. Johns Hopkins Univ., No. 20-1335, 2021 U.S. Dist. LEXIS 76788 (D. Md. Apr.
       21, 2021) (Exhibit 15);

16.)   Williams v. Corp. of Mercer Univ., No. 5:20-CV-361, 2021 WL 2328009 (M.D. Ga. June
       7, 2021) (Exhibit 16);

17.)   Miazza v. Bd. Of Supervisors of Louisiana State Univ. and Agric. and Mechanical Coll.,
       Case No. C-696918 and Gunter v. Louisiana State Univ., et al., Case No. C-698930, Order
       (La. Civ. D. Ct. June 11, 2021) (Exhibit 17);

18.)   Montesano v. The Catholic University of America, Case No. 20-cv-01496 and Payne v.
       Howard University, Case No. 20-cv-3792, 2021 WL 2894720 (D.D.C. July 9, 2021)
       (Exhibit 18);

19.)   Barry v. Univ. of Washington, No. 20-2-13924-6, Memorandum and Order (Wn. Super. Ct.
       Mar. 19, 2021) (Exhibit 19);

20.)   Verdini v. Dist. Bd. Of Trs. of Miami-Dade College, No. 2020-17924, Opinion and Order
       (Cir. Ct. Feb. 1, 2021) (Exhibit 20);

21.)   Ballas v. State of Nevada Bd. Of Regents, et al., No. CV20-922, Order (Nv. Civ. D. Ct.
       July 29, 2021) (Exhibit 21); and



                                              2
Case 2:20-cv-03843-BMC Document 37 Filed 08/04/21 Page 3 of 3 PageID #: 1260




22.)     Wnorowski v. University of New Haven, No. 3:20-cv-01589, Opinion and Order (D. Conn.
         Aug. 3, 2021) (Exhibit 22)

   Plaintiffs respectfully suggest that these decisions further support their position in this matter

in opposition to Defendant’s Rule 12(c) Motions.

   Dated August 4, 2021                                Respectfully Submitted,

 ANASTOPOULO LAW FIRM, LLC                           BURSOR & FISHER, P.A.
 By: /s/_Roy T. Willey, IV                             Joseph I. Marchese
    Roy T. Willey, IV (pro hac vice)                   888 Seventh Avenue
    Eric M. Poulin (pro hac vice)                      New York, NY 10019
    32 Ann Street                                      Tel: (646) 837-7150
    Charleston, SC 29403                               Facsimile: (212) 989-9163
    Tel: (843) 614-8888                                Email: jmarchese@bursor.com
    Email: roy@akimlawfirm.com
            eric@akimlawfirm.com

 MOREA SCHWARTZ BRADHAM                              BURSOR & FISHER, P.A.
 FRIEDMAN & BROWN, LLP                                 Sarah N. Westcot (pro hac vice
                                                       forthcoming)
       John M. Bradham                                 701 Brickell Ave, Suite 1420
       Peter B. Katzman                                Miami, FL 33121
       444 Madison Avenue, 4th Floor                   Tel: (305) 330-5512
       New York, NY 10022                              Facsimile: (305) 676-9006
       Tel: (212) 695-8050                             Email: swestcot@bursor.com
       Email: jbradham@msbllp.com
               pkatzman@msbllp.com

 TOPTANI LAW, PLLC                                   SQUITIERI & FEARON, LLP

       Edward Toptani                                   Stephen J. Fearon, Jr.
       375 Pearl Street, Suite 14106                    32 East 57th Street
       New York, NY 10038                               12th Floor
       Tel: (212) 699-8930                              New York, NY 10022
       Email: edward@toptanilaw.com                     Tel: (212) 421-6492
                                                        Email: stephen@sfclasslaw.com


                                                       ATTORNEYS FOR THE PLAINTIFFS
                                                       AND THE PROPOSED CLASSES


                                                 3
